Exhibit 24(b)(8.160) First Amendment to the Selling and Services Agreement and Participation Agreement This First Amendment dated as of March 30, 2009 by and between ING Life Insurance and Annuity Company (“ING Life”), ReliaStar Life Insurance Company (“ReliaStar”), ReliaStar Life Insurance Company of New York (“ReliaStar of NY”)(collectively “Insurers”), ING Institutional Plan Services, LLP (“ING Institutional”), ING Financial Advisers, LLC (“ING Financial”)(collectively “ING”), and TCW Brokerage Services (“Distributor”), is made to the Selling and Services Agreement and Fund Participation Agreement dated as of May 1, 2004 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties wish to add ING Institutional to the Agreement; and WHEREAS, ING Insurance Company of America, an original party to the Agreement, merged into ING Life Insurance and Annuity Company; and WHEREAS, the parties wish to make additional funds available under the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING Institutional is hereby added to the Agreement as an additional recordkeeper, and all provisions in the Agreement relating to Insurers in their capacity as a recordkeeper in connection with the investment by Plans in the Funds are hereby amended to include ING Institutional. It is hereby understood, however, that ING Institutional is not an insurance company. The defined terms “ING” in the Agreement is hereby amended to include ING Institutional. 2. ING Insurance Company of America is hereby removed from the Agreement. 3. Paragraph 2 of the Agreement is hereby deleted in its entirety and replaced with the following: 2. Omnibus Account. The parties agree that, with respect to each Fund, a single omnibus account held in the name of the Nominee shall be maintained for those Plan assets directed for investment directly in the Fund, and a single omnibus account held in the name of each Insurer shall be maintained for those Plan assets directed for investment in the Fund through the Contracts (collectively, the “Accounts.”) Alternatively, Accounts in the name of the Nominee may be maintained for each Insurer who serves as service agent for Plan assets directed for investment directly in the Fund. Insurers as issuers of the Contracts or as service agent for the Plans, shall facilitate purchase and sale transactions with respect to the Accounts in accordance with the Agreement. 4. Paragraphs 4 and 5 of the Agreement are hereby deleted in their entirety and replaced with the following: 4. Servicing Fees: The provision of shareholder and administrative services to contract owners or to the Plans shall be the responsibility of ING Financial, Insurers, or the Nominee and shall not be the responsibility of Distributor. The Nominee, or Insurers on behalf of their Separate Accounts, will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, Distributor agrees to pay to the applicable Insurer, as appropriate, a servicing fee, as specified in Schedule B (attached), based on the average net assets invested in the Funds through the Contracts or through Insurer’s arrangements with Plans in each calendar quarter. Distributor will make such payments to each Insurer within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to Insurer for the quarter and such other supporting data as may be reasonably requested by Insurer. If required by a Plan or by applicable law, Insurer shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such servicing fees, or to use servicing fees it collects from Distributor to offset other fees payable by the Plan to Insurer. 5. 12b-1 Fees. To compensate ING Financial for its distribution of Fund Shares or administrative services related to Fund Shares, Distributor shall make quarterly payments to ING Financial, as specified in Schedule B (attached), based on the average net assets invested in the Funds through the Contracts or through each Insurer’s arrangements with Plans in each calendar quarter. Distributor will make such payments to ING Financial within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to ING Financial for the quarter and such other supporting data as may be reasonably requested by ING Financial. If required by a Plan or by applicable law, ING Financial shall have the right to allocate to a Plan or to Participant accounts in a Plan all or a portion of such 12b-1 fees, or to use 12b-1 fees it collects from Distributor to offset other fees payable by the Plan to ING Financial. In the event a fund omnibus Plan account “N” or “I” Share Class Position is also subject to a Plan of Distribution or revenue sharing broker-dealer payment, ING Financial will receive no payment on such omnibus Plan account “N” or “I” Share Class Position. To avoid confusion, the foregoing means that ING Financial will not receive a fee if Distributor is also paying a fee to a broker-dealer with respect to the omnibus Plan account “N” or “I” Share Class Position. 5. The following is added as Section 12(d) to the Agreement: (d) Representations of ING Institutional. ING Institutional represents and warrants: (i) that it (1) is a limited liability company organized under the laws of the State of Delaware, (2) is in good standing in that jurisdiction, (3) is in material compliance with all applicable federal and state laws, (4) is duly licensed and authorized to conduct business in every jurisdiction where such license or authorization is required, and will 2 maintain such license or authorization in effect at all times during the term of this Agreement, and (5) has full authority to enter into this Agreement and carry out its obligations pursuant to it terms; and (ii) that it is authorized under the Plans to (1) provide administrative services to the Plans and (2) facilitate transactions in the Fund through the Account. 6. The following replaces Section 14(b) of the Agreement: (b) Notices. All notices and other communications hereunder shall be given or made in writing and shall be delivered personally, or sent by telex, facsimile, express delivery or registered or certified mail, postage prepaid, return receipt requested, to the party or parties to whom they are directed at the following address, or at such other addresses as may be designated by notice from such party to all other parties. To ING: Michael Pignatella Counsel ING Americas Legal Services One Orange Way, C1S Windsor, CT 06095 Fax: 860-580-4934 To Distributor: TCW Funds Distributors 865 South Figueroa Street, 21st Floor Los Angeles, CA 90017 Attention: Philip K. Holl Any notice, demand or other communication given in a manner prescribed in this Subsection (b) shall be deemed to have been delivered on receipt. 7. Schedule A is hereby deleted and replaced by Schedule A, attached hereto. 8. Schedule B, attached hereto, is hereby added to the Agreement. 9. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 10. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above [Signatures appear on following page.] 3 ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President TCW FUNDS DISTRIBUTORS By: /s/ Philip K. Holl Name: Philip K. Holl Title: Senior Vice President ING Financial ADvisers, LLC By: /s/ David A. Kelsey Name: David A. Kelsey Title: COO/VP ING INSTITUTIONAL PLAN SERVICES, LLC By: /s/ Michelle Sheiowitz attorney in fact Name: Michelle Sheiowitz Title: Vice President RELIASTAR LIFE INSURANCE COMPANY By: /s/ Brian D. Comer Name: Brian Comer Title: Sr. Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Robert Garrey Name: Robert Garrey Title: Vice President 4 SCHEDULE A List of Available Funds All N Shares of TCW Funds All I Shares of TCW Funds 5 SCHEDULE B Fee Schedule As compensation for the services ING renders under the Agreement, Distributor will pay a fee to ING equal to on an annual basis the rate set forth below multiplied by the average daily value of the assets in ING accounts in the Funds. "N" Shares Service Fees 12b-1 Fees Total Fees Symbol Cusip Number TCW Balanced Fund - "N" Share bps. bps. bps. TGBNX 87234N252 TCW Relative Value Large Cap Fund - "N" Share bps. bps. bps. TGDVX 87234N492 TCW Dividend Focused Fund - "N" Share bps. bps. bps. TGIGX 87234N518 TCW Focused Equities Fund - "N" Share bps. bps. bps. TGFVX 87234N575 TCW Growth Equities Fund - "N" Share bps. bps. bps. TGDNX 87234N369 TCW Growth Fund - "N" Share bps. bps. bps. TGGYX 87234N146 TCW Large Cap Growth Fund - "N" Share bps. bps. bps. TGLFX 87234N278 TCW Relative Value Small Cap Fund - "N" Share bps. bps. bps. TGONX 87234N526 TCW Select Equities Fund - "N" Share bps. bps. bps. TGCNX 87234N732 TCW Small Cap Growth Fund - "N" Share bps. bps. bps. TGSNX 87234N666 TCW Value Opportunities Fund - "N" Share bps. bps. bps. TGVNX 87234N583 TCW Core Fixed Income Fund - "N" Share bps. bps. bps. TGFNX 87234N724 TCW High Yield Bond Fund - "N" Share bps. bps. bps. TGHNX 87234N716 TCW Total Return Bond Fund - "N" Share bps. bps. bps. TGMNX 87234N641 TCW Emerging Markets Income Fund - "N" Share bps. bps. bps. TGINX 87234N351 TCW Conservative Allocation Fund - "N" Share bps. bps. bps. TGPNX 87234N237 TCW Moderate Allocation Fund - "N" Share bps. bps. bps. TGPOX 87234N211 TCW Aggressive Allocation Fund - "N" Share bps. bps. bps. TGPLX 87234N161 "I" Shares Service Fees Total Fees Symbol Cusip Number TCW Balanced Fund - "I" Share bps. n/a bps. TGBIX 87234N260 TCW Relative Value Large Cap Fund - "I" Share bps. n/a bps. TGDIX 87234N385 TCW Dividend Focused Fund - "I" Share bps. n/a bps. TGDFX 87234N344 TCW Focused Equities Fund - "I Share" bps. n/a bps. TGFFX 87234N567 TCW Growth Equities Fund - "I" Share bps. n/a bps. TGGEX 87234N377 6 TCW Growth Fund - "I" Share bps. n/a bps. TGGIX 87234N153 TCW Large Cap Growth Fund - "I" Share bps. n/a bps. TGLCX 87234N286 TCW Relative Value Small Cap Fund - "I" Share bps. n/a bps. TGOIX 87234N484 TCW Select Equities Fund - "I" Share bps. n/a bps. TGCEX 87234N302 TCW Small Cap Growth Fund - "I" Share bps. n/a bps. TGSCX 87234N849 TCW Value Opportunities Fund - "I" Share bps. n/a bps. TGVOX 87234N799 TCW Core Fixed Income Fund - "I" Share bps. n/a bps. TGCFX 87234N401 TCW High Yield Bond Fund - "I" Share bps. n/a bps. TGHYX 87234N708 TCW Money Market Fund - "I" Share n/a n/a n/a TCWXX 87234N864 TCW Short Term Bond Fund - "I" Share bps. n/a bps. TGSMX 87234N856 TCW Total Return Bond Fund - "I" Share bps. n/a bps. TGLMX 87234N880 TCW Emerging Markets Income Fund - "I" Share bps. n/a bps. TGEIX 87234N765 TCW Conservative Allocation Fund - "I" Share bps. n/a bps. TGPCX 87234N245 TCW Moderate Allocation Fund - "I" Share bps. n/a bps. TGPMX 87234N229 TCW Aggressive Allocation Fund - "I" Share bps. n/a bps. TGPBX 87234N179 7
